OPINION — AG — ** PATIENTS — AUTOPSY — PERMISSION ** (1) IF THE DECEASED IS A MARRIED WOMAN, CONSENT TO AN AUTOPSY ON HER BODY MUST BE GIVEN BY HER HUSBAND. (2) IF THE DECEASED IS A SINGLE WOMAN OR A SINGLE OR MARRIED MAN AND " LEFT ANY KINDRED ", CONSENT TO THE AUTOPSY MUST BE GIVEN BY THE PERSON OF NEAREST KIN THERETO WHO IS OF A ADULT AGE AND POSSESS OF SUFFICIENT MEANS TO DEFRAY THE NECESSARY EXPENSES OF BURYING DECEASED. (3) IF THERE ARE TWO OR MORE SUCH PERSONS OF EQUAL KINSHIP, FOR EXAMPLE, TWO BROTHERS, THE CONSENT OF BOTH MUST BE OBTAINED. HOWEVER, IF BY THE EXERCISE OF DUE DILIGENCE ONE OF SAID BROTHERS CANNOT BE CONTACTED, WE BELIEVE, BUT ARE BY NON MEANS CERTAIN, THAT THE CONSENT OF THE OTHER WOULD MEET THE REQUIREMENTS OF SAID STATUTE. (IN GIVING THIS OPINION, THE AG IS NOT PASSING ON AUTOPSIES REQUESTED BY COUNTY ATTORNEYS OR CONSENTED TO BY THE STATE ANATOMICAL BOARD ON UNCLAIMED DEAD HUMAN BODIES (63 O.S. 92 [63-92]) OR AN AUTOPSIES PERFORMED IN CORONER INQUEST PROCEEDINGS UNDER AUTHORITY OF 19 O.S. 485 [19-485]) (PERMISSION, RELATIONSHIPS, AUTHORITY) CITE: 19 O.S. 485 [19-485], 21 O.S. 1154 [21-1154], 21 O.S. 1158 [21-1158] [21-1158], 63 O.S. 92 [63-92] (FRED HANSEN)